DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed March 15, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5 – 11, 13 – 15, 20 and 23 – 29 were rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (WO 2015/036626; Dreher’626) in view of Dreher et al. (WO 2014/152488; Dreher’488). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed December 14, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that while formulations of beads that can further comprise a traditional contrast agent such as ethiodized oil are disclosed by Dreher’488, Dreher’488 does not state that the beads and ethiodized oil form an emulsion that comprises aqueous and oil phases as claimed. There would not be a reasonable expectation of success because Dreher’488 discloses that contrast agents such as LIPIODOL® are routinely mixed with embolic particles to impart radiopacity to an injectable compositions but such compositions tend to be unstable because of the different physical properties of the aqueous suspension comprising the embolic particle [sic] and the oily contrast agent and thus have to be prepared immediately prior to injection. The present inventors have identified an emulsion formulation that can be easily prepared prior to delivery and have surprisingly identified that iodinated copolymer comprising particles increases the stability and usability of an emulsion comprising particles and 
These arguments are unpersuasive. Dreher’488 need not disclose an emulsion with aqueous and oil phases as claimed as those features are disclosed by the primary reference Dreher’626. The emulsion in Dreher’626 comprises an aqueous discontinuous phase (p 11, ln 26 – 28), so the oil phase must be the continuous phase (see also p 9, ln 29 indicating that formation of a water in oil type emulsion is preferred). Dreher’626 also discloses that the emulsion preparations are sufficiently stable if they remain stable for sufficient time for them to be delivered to a physician, and separation of no more than 25% of the oil phase occurs within 10 or more minutes (p 9, ln 4 – 8). While polymeric particles are present in the emulsion formulation of Dreher’626, those particles do not comprise covalently attached iodine as required by the instant claims. That deficiency is remedied by the teachings of Dreher’488. The arguments of record have not established that the addition of iodine to the embolic particles would have been expected to so alter the properties of the formulation of Dreher’626 to such an extent that such a formulation could not be prepared and/or would not be stable as required by the instant claims. Given the disclosed stability of a time frame in Dreher’626 encompasses that of the prior art (at least 10 minutes in Dreher’626 and either at least 10 minutes in instant claim 1 or at least 90 minutes in claim 28), there is no evidence of record of unexpected results arising from a comparison of the closest prior art to the claimed compositions that could outweigh the prima facie case of obviousness.
As to new claims 26 and 27, Dreher’626 discloses that the ratio of LIPIODOL®, the oil phase, to the aqueous phase should be greater than 1:1 (v/v), and exemplifies preferred ranges of 1.1:1 and 3:1 or 2:1 (all ratios v/v) and in particular 10:9 to 10:5 (1.1:1 – 2:1; p 9, ln 32 – p 10, ln 2). The person of ordinary skill in the art would routinely optimize the amounts of the two phases 
As to new claim 28, the behavior of the composition such as the stability over time is determined by the composition and would be routinely optimized to produce a formulation as in Drehere’626 that can prepared and delivered to the physician without separation. The arguments and evidence of 
The subject matter of new claim 29 is the same as that of previously rejected claim 24.

Claims 6 and 25 were rejected under 35 U.S.C. 103 as being unpatentable over Dreher’626 and Dreher’488 as applied to claims 1, 5 – 11, 13 – 15, 20 and 23 – 29 above, further in view of Baker et al. (US 5,525,327). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed December 14, 2020 and those set forth herein.
Applicants traverse on the grounds that Baker does not make up for the deficiencies of Dreher’626 and Dreher’488.
As discussed in greater detail above, Dreher’626 and Dreher’488 are not deficient as alleged by Applicants and therefore Baker et al. need not cure the alleged deficiencies.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants request that the non-statutory double patenting rejections be held in abeyance until the present application is found to have otherwise allowable subject matter
Applicant’s request for holding in abeyance the non-statutory obviousness-type double patenting rejections over US Patent Nos. 10,307,493 and 10,406,257 is noncompliant with the regulations under 37 C.F.R. 1.111. The instant rejection is not a provisional rejection as the claims of US Patent Nos. 10,307,493 and 10,406,257 have issued.  In the interest of compact prosecution, the examiner has examined the instant application.  However, in order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejection based on US Patent Nos. 10,307,493 and 10,406,257.  Because applicant did not distinctly and specifically point out the supposed errors in the instant non-statutory obviousness-type double patent rejection in view of US Patent No. 10,307,493 or 10,406,257 and no Terminal Disclaimer has been filed, the rejection is maintained for the reasons set forth in the Office Action mailed December 14, 2020 and those set forth herein.

Claims 1, 5 – 11, 13 – 15, 20 and 23 – 29 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 10,307,493 in view of Dreher’626 (WO 201/036626) optionally further in view of Baker et al. (US, 5,525,327). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed December 14, 2020 and those set forth herein.

Claims 1, 5 – 11, 13 – 15, 20 and 23 – 29 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10,406,257 in view of Dreher’488 (WO 2014/152488) optionally further in view of Baker et al. (US, 5,525,327). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed December 14, 2020 and those set forth herein.
.

Claims 1, 5 – 11, 13 – 15, 20 and 23 – 29 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37 - 56 of copending Application No. 16/749,370 in view of in view of Dreher’626 (WO 2015/036626) optionally further in view of Baker et al. (US, 5,525,327). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed December 14, 2020 and those set forth herein. 
This is a provisional nonstatutory double patenting rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618